Citation Nr: 9930590	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for post-traumatic stress disorder (PTSD), currently rated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which established service connection for 
PTSD and assigned a 30 percent rating, effective August 1, 
1994.  By rating decision in May 1999, the RO increased the 
rating for the veteran's PTSD from 30 percent to 70 percent, 
also effective August 1, 1994.  This appeal was previously 
remanded by the Board in January 1998.


FINDING OF FACT

The veteran's PTSD is productive of total social impairment.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran has been assigned a 70 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, a rating 
of 100 percent was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issued Diagnostic Code 9411, a 100 
percent rating is warranted where the disorder is manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.

After considering all of the evidence of record, it is the 
judgment of the Board that the veteran should be assigned a 
100 percent rating under the old criteria based on the reason 
that the attitudes of all his contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) (noting that the criteria listed in Diagnostic 
Code 9411 for a 100% rating are each independent bases for 
granting such a rating).

A May 1994 to July 1994 VA inpatient treatment record, which 
is contemporaneous with the veteran's claim, reflected that 
the veteran was living with his father and that he had "no 
supportive family or relationships."  An April 1998 letter 
from the veteran's readjustment counselor indicated that the 
veteran's childhood friend had died in March 1997, and that 
his father had died in July 1997.  An October 1998 VA 
examination noted that the veteran had essentially lost 
interest in "everything in life except sitting at home in 
front of his large screen TV."  The examiner stated that the 
veteran was "detached from everybody, including his sister."  
An April 1999 evaluation from the veteran's private 
psychologist reflected that the veteran spent most of his 
time alone in an attempt to avoid people.  The veteran stated 
that "I do not want any commitments from anyone."  He felt 
detached from his family, including those who lived nearby.  
The examiner stated that the veteran was a poor candidate for 
group therapy.  The examiner also indicated that "I am 
concerned that his increasing and severe isolation will lead 
to a continuing decline in functioning."  The examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
of 32.

The Board finds that symptomatology associated with the 
veteran's PTSD has rendered him totally socially impaired.  
It appears that the veteran's life consists largely in 
remaining at his home watching television.  With the death of 
his father and the estrangement from his sister, it appears 
that even his most intimate contacts have apparently 
unraveled.  Further, the April 1999 examiner assigned the 
veteran a GAF of 32, thereby confirming that the veteran's 
situation has not improved in over five years.  If anything, 
the evidence shows that his social isolation has worsened, 
and will continue to do so.  Accordingly, the assignment of a 
100 percent rating is warranted for the entire period of the 
veteran's claim.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
warranted.  The appeal is granted to this extent, subject to 
governing regulations concerning monetary awards.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

